DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020 and 8/3/21 are being considered by the examiner.
Claim Rejections - 35 USC § 112
Claim 2, 3 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the first end, the second end the flexible portion and the guide portion are co-extensive with one another”. The definition of “co-extensive” is unclear. “Co-extensive” could mean “having the same spatial or temporal scope” according to Merriam-Webster dictionary or “sharing the same area” according to Wikipedia. The examiner is interpreting “co-extensive” as “sharing the same area.”
As for claim 3, term “elongate body” lacks antecedence. It appears that this term should have been “elevator” in accordance with claim 1. Claim 3 is also rejected by dependency of claim 2.
As for claim 24, term “guide slot” lacks antecedence.  It appears that this term should have been “guide groove” in accordance with claim 23.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1- 11, 14-18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Masubuchi et al. (U.S. Patent No. 5,460,168)
Regarding Claim 1, Masubuchi teaches an elevator for a side-viewing endoscope, comprising: a first end secured to an interior surface of a distal portion of the side-viewing endoscope (Figure 21: erecting base 74 attached on the first end to side fixing portion 77),
a second end generally opposite to the first end, the second end being movable with respect to the first end by an actuator of the side-viewing endoscope (Figure 21: second end is movable by means of wire 76 with respect to first end),

    PNG
    media_image1.png
    399
    641
    media_image1.png
    Greyscale

a flexible portion positioned between the first end and the second end, the flexible portion rotatable with respect to the first end when the second end is moved by the actuator (Figure 22(a): flexible portion/hinge section 89 positioned between first and second ends, wire 76 located at second end, Figure 23: hinge section 89 rotatable by pulling wire 76),
and a guide portion extending between the flexible portion and the second end to receive an endotherapy instrument extending from an instrument channel of the side-viewing endoscope (Figure 22(a): guide portion sits between the flexible portion/hinge section 89 and second end to receive an endotherapy instrument),

    PNG
    media_image2.png
    392
    517
    media_image2.png
    Greyscale

the guide portion comprising a chute configured to guide a distal end of the endotherapy instrument as the distal end leaves the distal portion of the side-viewing endoscope (Figure 22(b): guide portion comprises a chute/medical treatment instrument groove 90).
Regarding Claim 2, Masubuchi teaches elevator of claim 1, wherein, each of the first end, the second end, the flexible portion and the guide portion are co-extensive with one another (Figure 22(a): first end, second end, flexible portion/hinge portion 89 and guide portion all in the same area).
   Regarding Claim 3, Masubuchi teaches the elevator of claim 2, wherein the flexible portion is shaped such that portions of the elongate body extending from the first and second ends oppose each other to form a guide passage (Figure 23: guide passage formed between the ends when first and second ends oppose each other). 

    PNG
    media_image3.png
    480
    607
    media_image3.png
    Greyscale

Regarding Claim 4, Masubuchi teaches elevator of claim 1, wherein the elevator further comprises a first planar portion extending between the guide portion and the second end (Figure 22(b): first planar portion extends between guide portion and second end).
Regarding Claim 5, Masubuchi teaches the elevator of claim 4, wherein the elevator further comprises a second planar portion extending between the flexible portion and the first end, wherein the second planar portion is parallel to the first planar portion (Figure 22(b): second planar portion extends between hinge section 89 and first end, second planar portion is parallel to first planar portion).

    PNG
    media_image4.png
    296
    365
    media_image4.png
    Greyscale



Regarding Claim 6, Masubuchi teaches the elevator of claim 4, wherein the flexible portion is non-parallel to the first planar portion (Figure 22(a): flexible portion/hinge section 89 is not parallel to first planar portion).
Regarding Claim 7, Masubuchi teaches the elevator of claim 4, wherein the guide portion includes a guide surface extending from the guide portion non-parallel to the first planar portion (Figure 22(b): guide portion comprises a guide surface that extends from guide portion and is non-parallel to the first planar portion).

    PNG
    media_image5.png
    318
    314
    media_image5.png
    Greyscale

Regarding Claim 8, Masubuchi teaches the elevator of claim 7, wherein the guide surface comprises an instrument retainer configured to non-movably couple an endotherapy instrument to the guide surface (Figure 22(b): guide surface includes the bottom 91 of a medical treatment instrument to couple endotherapy instruments).

    PNG
    media_image6.png
    268
    257
    media_image6.png
    Greyscale

Regarding Claim 9, Masubuchi teaches the elevator of claim 7, wherein the guide portion includes a guide slot generally surrounding the guide surface (Figure 22(b): guide portion includes a guide slot indicated by the bottom 91 of a medical treatment instrument).

    PNG
    media_image7.png
    292
    289
    media_image7.png
    Greyscale

Regarding Claim 10, Masubuchi teaches an endoscope comprising: an insertion sheath defining a lumen (Figure 10: endoscope with insertion sheath);
and an elongate body defining an elevator positioned at least partially within the lumen, the elongate body comprising (Figure 21: erecting base 74 makes up the elevator and is in the lumen of the endoscope):
a first end portion for anchoring to an internal passage of the endoscope; a second end portion for coupling to an actuator of the endoscope (Figure 21: first end portion attached to side fixing portion 77, second end portion is attached to wire 76);

    PNG
    media_image8.png
    390
    601
    media_image8.png
    Greyscale

an arcuate section positioned between the first and second end portions, the arcuate section being curved to define an interior space between opposing sections of the elongate body (Figure 23: accurate section/hinge portion 89 is between the first and second end portion and is curved creating an interior space),

    PNG
    media_image9.png
    486
    600
    media_image9.png
    Greyscale


a guide extending from the elongate body into the interior space (Figure 22(b): medical instrument inserting/removing groove 90 is a guide comprised of walls that extend into the interior space); 

    PNG
    media_image10.png
    398
    254
    media_image10.png
    Greyscale

and a portal extending through the elongate body adjacent the guide (Figure 22(a): portal/grooves 88 extend through the erecting base 74 adjacent to the guide).
Regarding Claim 11, Masubuchi teaches the endoscope of claim 10, wherein the elevator extends along an axis from a proximal end proximate the first and second end portions to a distal end proximate the arcuate section (Figure 22(a): elongate body 74 extends along an axis from proximal end to distal end, proximal end is proximate to the first and second end portions, distal end is proximate to the arcuate section).

    PNG
    media_image11.png
    425
    490
    media_image11.png
    Greyscale

Regarding Claim 14, Masubuchi teaches the endoscope of claim 10, wherein the opposing sections of the elongate body comprise a first section connected to the first end portion and a second section connected to the second end portion (Figure 22(a): erecting base 74 comprise first end portion and second end portion, respectively connected to first section and second section).

    PNG
    media_image12.png
    398
    504
    media_image12.png
    Greyscale

Regarding Claim 15, Masubuchi teaches the endoscope of claim 14, wherein the arcuate section comprises a u-shaped body connecting the first section and the second section (Figure 23: hinge section 89 bendable into a u-shaped body and connects first and second section).

    PNG
    media_image13.png
    469
    578
    media_image13.png
    Greyscale

Regarding Claim 16, Masubuchi teaches the endoscope of claim 10, further comprising a coupler for linking the second end portion of the elongate body to an actuator (Figure 22(a): wire fixing hole 87 links second end portion to the wire 76).
Regarding Claim 17, Masubuchi teaches the endoscope of claim 10, wherein the first end portion comprises a flange extending axially from a shoulder to define an end of the first end portion (Figure 23: first end portion has lower groove 97 that extends axially from shoulder).
Regarding Claim 18, Masubuchi teaches endoscope of claim 10, further comprising: a ramp disposed within the interior space having a curved surface positioned to align with the guide; and an opening in the lumen (Figure 23: interior space has ramp/bottom 91 of medical treatment instrument that is curved and Figure 21: erecting base 74 can be positioned toward the opening of the lumen).

Claims 19, 20, 22 are rejected under 35 U.S.C. 102 as being unpatentable over Kitano et al. (U.S. Publication No. 2018/0064318)
Regarding Claim 19, Kitano teaches a method of forming an elevator for an endoscope, the method comprising: forming from a planar sheet of material an elongate body comprising (Figure 6: case 61 can be formed from planar sheet of material): 
a length between a first end and a second end; a width less than the length; and a thickness less than the length and width (Figure 6: case 61 has a length between the first and second end, width is less than the length, and thickness is less than length and width); 

    PNG
    media_image14.png
    481
    600
    media_image14.png
    Greyscale

forming a guide body in the elongate body (Figure 6: case element 65 formed in the case 61); 
bending the elongate body such that first and second lengths of the elongate body oppose each other to form an interior space (Figure 6: Side walls 62 and 63 are bent relative to top 64 to oppose each other to create interior space);
 and bending the guide body to extend into the interior space (Figures 6-7: case element 65 is bent toward inside of the case 61).
Regarding Claim 20, Kitano teaches the method of claim 19, wherein forming the elongate body and forming the guide body comprise a single process (Figure 6: case 61 and case element 65 are integrally formed in a single process).
Regarding Claim 22, Kitano teaches the method of claim 20, wherein the single process further forms: an actuator coupling proximate the first end; and a retention feature proximate the second end (Figure 6: first end of case 61 is capable of being an actuator coupling, second end of case 61 is capable of being a retention feature).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kitano in view of Moulton (U.S. Publication No. 2010/0241087)
Regarding Claim 21, Kitano does not show the details of the how the casing (elongate body and guide body) are formed, as specifically a stamping process.  However, Moulton shows that a casing can be made by many different processes including molding, stamping, pressing, cutting folding or piecing together (note inner and outer housing can each be molded, stamped, pressed, cut, folded, pieced together… the inner housing…is formed from a single piece of metal”, [0063].  Since Kitano fails to provide the particulars of the process of forming the casing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any suitable process for forming the casing known in the art, including that shown by Moulton, to provide the predictable result of forming a housing. 

Allowable Subject Matter
Claims 12, 13 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Claim 12 recites “the endoscope of claim 11, wherein the guide comprises a deflectable tab angled inward from the portal in a proximal direction.”
Masubuchi, Kitano, and Moulton fail to teach the endoscope of claim 11, wherein the guide comprises a deflectable tab angled inward from the portal in a proximal direction.
Claims 13 are indicated as having allowable subject matter due to its dependency on claim 12. 
Claim 23 recites “the method of claim 23, wherein forming a guide groove in the guide body.”
Masubuchi, Kitano, and Moulton fail to teach the method of claim 23, wherein forming a guide groove in the guide body.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited in the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI-TING SONG whose telephone number is (571)272-5771. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carlos Rivera can be reached on 5712705697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.S./Examiner, Art Unit 3795                                                                                                                                                                                                       

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795